             Case 1:19-cr-00414-PAC Document 33 Filed 07/02/20 Page 1 of 2
                                                                                               April 8, 2020 P.M.


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT
                               -v-                                             AT CRIMINAL PROCEEDING
   DOREEN SPINELLI,
                                                                                19-CR-414 (PAC )
                                           Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____      Entry of Plea of Guilty

          I am aware that I have been charged with violations of federal law. I have consulted with my
          attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
          charges. I understand I have a right to appear before a judge in a courtroom in the Southern
          District of New York to enter my plea of guilty and to have my attorney beside me as I do. I am
          also aware that the public health emergency created by the COVID-19 pandemic has interfered
          with travel and restricted access to the federal courthouse. I have discussed these issues with
          my attorney. By signing this document, I wish to advise the court that I willingly give up my right
          to appear in person before the judge to enter a plea of guilty. By signing this document, I also
          wish to advise the court that I willingly give up any right I might have to have my attorney next
          to me as I enter my plea so long as the following conditions are met. I want my attorney to be
          able to participate in the proceeding and to be able to speak on my behalf during the
          proceeding. I also want the ability to speak privately with my attorney at any time during the
          proceeding if I wish to do so.



Date:                _________________________                       ____________________________
                     Print Name                                      Signature of Defendant



_X___ Sentence

          I understand that I have a right to appear before a judge in a courtroom in the Southern District
          of New York at the time of my sentence and to speak directly in that courtroom to the judge
          who will sentence me. I am also aware that the public health emergency created by the COVID-
          19 pandemic has interfered with travel and restricted access to the federal courthouse. I do not
          wish to wait until the end of this emergency to be sentenced. I have discussed these issues with
          my attorney and willingly give up my right to be present, at the time my sentence is imposed, in
          the courtroom with my attorney and the judge who will impose that sentence. By signing this
          document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
          the Southern District of New York for my sentencing proceeding as well as my right to have my
          attorney next to me at the time of sentencing on the following conditions. I want my attorney
            Case 1:19-cr-00414-PAC Document 33 Filed 07/02/20 Page 2 of 2



        to be able to participate in the proceeding and to be able to speak on my behalf at the
        proceeding.       I also want the ability to speak privately with my attorney at any time during
        the proceeding if I wish to do so.


Date:   July 2, 2020

                Print Name
                John Meringolo, Esq. (on behalf of Doreen Spinelli)

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form and have done so. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely and he has
emailed consent to me .


Date:   July 2, 2020

Print Name
John Meringolo, Esq.

Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
explained the contents of this document to the defendant before the defendant signed it. The
interpreter’s name is:


Date:
                Signature of Defense Counsel




Accepted:       ________________________
                Signature of Judge
                Date: 7-2-2020




                                                    2
